IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
ABDULLAH MUJAHID,
Plaintiff,

V, C.A. No. N14C-06-249 CLS
IRON HILL APARTMENTS
ASSOCIATES, LP, and
RIMSI CORPORATION,

\2\2§/\/\§\_/§/§/§/\./&

Defendants.

Date Submitted: March 11, 2016
Date Decided: June 9, 2016

On Defendants’ Motion for Surnmary Judgment. DENIED¢

ORDER

Adam R. Elgart, Esquire, Mattleman, Weinroth & Miller, P.C., Newark, Delaware,
Attorney for Plaintiff.

Gary H. Kaplan, Esquire, Marshall, Dennehey, Warner, Coleman & Goggin,
Wilmington, Delaware, Attorney for Defendants.

SCOTT, J.

On this 3rd day of June, 2016, and upon Defendants’, Iron Hill Apartments
Associates, LP ("IHA"), and RIMSl Corporation ("RIMSI") (collectively,
"Defendants"), Motion for Summary Judgment, it appears to the Court that:

l. This negligence action arises from a fall sustained by Plaintiff,

Abdullah Mujahid ("Mr. Mujahid") outside of his apartment ("the

Premises") on December 25, 2014. In his complaint, Mr. Mujahid alleges

that, at the time of his fall, he was lawfully present on the Premises as a

business invitee and that Defendants, who were in control of the Premises at

that time, breached their duty of care owed to him when they allowed a

dangerous and defective condition to remain on the Premises, which caused

him to fall and sustain injuries.

2. lt is undisputed that around ll:OO pm on the evening prior to his fall,

Mr. Mujahid became aware that it was snowing, and then, when he exited

the apartment building the next morning around 5:30 am, he saw that it had

stopped snowing and that there was snow on the ground. Nevertheless, Mr.

Mujahid proceeded outside in order to get to the gym.

3. lt is undisputed that as Mr. Mujahid descended the flight of steps
outside, holding onto the banister on the right-hand side as he did, he saw a
glimmer ahead of him on the ground to the right, which he believed to be a

combination of snow and ice. As a result, he altered his course by stepping

to the left and letting go of the banister, but he did not look to the left, where
he was going. Mr. Mujahid then slipped and fell.

4. Defendants contend that because Mr. Mujahid knowingly walked onto
the snow and ice, which caused him to fall, and never looked in the direction
in which he was walking when he did so, he was negligent. Defendants
appear to imply that, thus, Mr. Mujahid’s alleged negligence is an
undisputed fact for purposes of summary judgment.

5. In response, Plaintiff does not dispute the fact that, as he moved to the
left, his attention remained focused on the glimmer; however, he points to
specific evidence that (i) even though he testified that he was looking left,
the walkway is narrow enough to support an inference that he would have
seen where he was walking while not specifically looking in that direction,
and (ii) the walkway on which he fell was the only path from his apartment

building to the parking lot.

6. Defendants further contend that, because Mr. Mujahid’s status at the
time of his fall was that of a business invitee, they did not owe him a duty of
care under the circumstances, because there can be no expectation that he
would not discover that it had snowed when it is undisputed that he saw the
snow but chose to proceed anyway, citing to § 343 of the Restatement

(Second) of Torts.

7. Section 343, which has been adopted in Delaware for determining the
status of occupiers of land in the context of tort claims, subjects possessors
of land to liability for physical harm caused to invitees by a condition on the
land, if, inter alia, such possessors should expect that they will not discover
or realize the danger, or will fail to protect themselves against it.l However,
the Delaware Supreme Court addressed long ago the duty of a landlord to its
invitee under the specific circumstances before us now and determined that a
landlord owes his tenants the duty of reasonable care to keep and render
safe, by removing natural or artificial accumulations of snow and ice,
common areas and approaches over which he has retained control to the
exclusion of tenants.z

8. Because Defendants have not provided any case law to support what
appears to be a contributory or comparative negligence defense that they
have infused into the elements required to make out a prima facie case of
negligence or otherwise recognized and considered the applicability of the

more specific rule enunciated by the Delaware Supreme Court, which

__1 - _ 1 -__--_

1 DiOssi v. Maroney, 548 A.2d l36l, 1365-66 (Del.l988).

2 Yourig v. Saroukos, 185 A.2d 274, 282 (Del. 1962), cited with approval in Monroe Park Apts.
C0rp. v. Bennett, 232 A.2d 105, 108 (Del. 1967); see Wooa's v. Prices Corrier Shoppirzg Ctr.
Merchs. Ass’n, 541 A.2d 574, 578 (Del. Super. 1988) ("[A] landowner or occupier has an
affirmative duty to keep the premises reasonably safe from the hazards associated with natural

accumulations of ice and snow.").

 

imposes an affirmative duty on a landowner to keep premises reasonably
safe, this argument must fail.3

9. Defendants further contend that, under the Continuing Storm doctrine,
they did not breach any duty owed to Plaintiff, because Mr. Mujahid
testified that the snow stopped falling some time after ll:00 pm and the
accident occurred before sunrise on Christmas day, it is clear that they were
not afforded a reasonable amount of time in which to address the snowfall.
lO. In response, Plaintiff argues that whether a reasonable amount of time
had yet to pass before Defendants breached their duty of care is not
conclusively determined by the fact that it was Christmas morning or that
Mr. Mujahid was determined to get to the gym and did not go back to his
apartment. Further, Plaintiff contends that it was unreasonable for
Defendants not to have provided shovels, salt, sand, or ice melt for its
residents’ use on the only path of egress before the completion of snow
removal by Defendants.

ll. What is now often referred to as the Continuing Storm Doctrine is the

second half of the rule enunciated in Young, which recognizes that the

11  -~_1;-`:

3 Even if the Court were to argue Defendants’ case for them, the result would be the same,
because, when faced with a similar argument in DiOssi, the Delaware Supreme Court found that
the defendant’s argument "raises an issue analogous to contributory negligence or assumption of
risk [and] [s]uch questions are fact intensive and not susceptible to disposition, as a matter of
law, through summary judgment." 548 A.2d at 1368 (citing Binsau v. Garstz'n, 177 A.2d 636,
639 (Del. 1962)).

 

landowner’s duty is not "an absolute duty to make safe [the premises] from
the hazards of natural accumulations of ice and snow in the nature of strict
liability."4 Because "[w]hat is required is that the [landowner] must take
reasonable steps to make the premises safe," under the Continuing Storm
Doctrine, the landowner "is entitled to await the end of the snowfall and a
reasonable time thereafter to take reasonable action to make safe the
hazardous condition created by the natural accumulation of ice and snow."§
l2. The Court may grant summary judgment if the moving party
establishes that there are no genuine issues of material fact in dispute and
judgment may be granted as a matter of law.6 All facts are viewed in a light
most favorable to the non-moving party.7 When the facts permit a
reasonable person to draw only one inference, the question becomes one for

decision as a matter of law.g lf the non-moving party bears the burden of

proof at trial, yet "fails to make a showing sufficient to establish the

37

existence of an element essential to that party’s case, then summary

judgment may be granted against that party.9

 

" W@Ods, 541 A.zd at 578.

5 1a wing Y@ung, 135 A.zd ar 282).

6 Super. Ct. Civ. R. 56(c).

7 M@@r@ v_ szz@m@r@, 405 A.zd 679, 680 (Del. 1979).

8 Wootten v. Kiger, 226 A.2d 238, 239 (Del. l967).

9 Kennedy v. Encompass lna'em. Co., 2012 WL 4754162, at *2 (Del. Super. Sept. 28, 20l2)
(quoting Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)).

l3. Defendants’ only remaining argument that there is no evidence that
Defendants’ delay in removing the snow, as possessors of land in control of
the Premises, was unreasonable such as would constitute a breach of their
duty of care owed to Plaintiff is without merit. Defendants have not
demonstrated that a reasonable person could only draw one inference from
the facts, i.e., that Defendants did not act unreasonably under the
circumstances, such that they are entitled to judgment as a matter of law.
Furthermore, Plaintiff has proffered evidence from which a reasonable
person could infer that Defendants acted unreasonably under the
circumstances and, thus, breached their duty of care.'°

l4. For the foregoing reasons, Defendants’ Motion for Summary

Judgment is DENIED.

IT IS SO ORDERED.

 

cc: Prothonotary

10 See Woods, 541 A.Zd at 578 (declining to grant summary judgment to defendants in case
where plaintiff fell in the defendant’s parking lot, which was covered in snow and ice from
snowfall during the week preceding the plaintiffs fall, because "[t]he reasonableness of any
delay in the landowner or occupier’s actions should be treated as would any question of fact"
and, thus, "it is a question for the jury as to whether the defendants’ conduct was reasonable in

light of the circumstances of this case.").